Citation Nr: 0409540	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-24 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney at Law


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the Board) 
on appeal from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri (the 
RO).  

Procedural history

The veteran served on active duty from June 1965 to October 1970.  
Service in Vietnam is indicated by the evidence of record. 

In October 2001, the RO received the veteran's claim of 
entitlement to TDIU.  In an August 2002 rating decision, the RO 
denied the claim.  The veteran disagreed with the August 2002 
rating decision and initiated this appeal.  The RO issued a 
statement of the case in July 2003.  The appeal was perfected with 
the timely submission of the veteran's substantive appeal (VA Form 
9) in August 2003.  

In September 2002, the veteran through his attorney filed claims 
of entitlement to increased ratings for each of his service-
connected disabilities.  He was examined by VA in May and June 
2003.  In a July 25, 2003 Decision Review Officer decision, which 
was issued coincident with the SOC on the TDIU issue, the RO 
granted an increased disability rating of 10 percent for the 
veteran's service-connected hypertension; increased ratings for 
the remaining service-connected disabilities was denied.  On July 
29, 2003, the veteran's attorney submitted a VA Form 9, 
specifically responding to the July 25 SOC on the TDIU issue.  The 
VA Form 9 was received on August 4, 2003, the same day the July 
25, 2003 Decision Review Officer decision was sent out.  In 
paragraph 3 of the Form 9, the veteran's attorney stated, "[I]f 
any claim was granted an initial rating or an increased rating, 
the veteran also wishes to appeal that claim for a still higher 
rating."  Although the VA Form 9 was specifically in response to 
the SOC, which only addressed the TDIU claim, in the Board's view, 
paragraph 3 arguably constitutes a notice of disagreement as to 
the hypertension issue.  

It appears likely that the attorney merely submitted a pre-printed 
appeal form which contained the language quoted above and that he 
probably was not even aware of the decision involving the grant of 
an increased rating for hypertension.  However, the Board cannot 
so assume.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991) [VA's 
statutory duty to assist means that VA must liberally read all 
documents submitted to include all issues presented].  

The July 25, 2003 Decision Review Officer decision also included 
denials of increased disability ratings for a psychiatric disorder 
(continued at 50 percent), sciatic nerve syndrome and sinusitis 
(each continued at 10 percent), and intestinal and skin disorders 
(each continued as noncompensably disabling).  To the Board's 
knowledge, the veteran has not disagreed with those decisions.  As 
stated above, the statement in the August 4, 2003 VA Form 9 
clearly applied only to claims which were granted an initial 
rating or an increased rating.  No such rating was granted for 
these claims.  Accordingly, no NOD was filed as to those issues, 
the issues are not within the Board's jurisdiction and they will 
be addressed no further herein.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of the 
case is issued by VA].

The Board observes that it seems counterintuitive for the veteran 
through his attorney to appeal the one issue in which an increased 
rating was granted and not appeal several issues in which 
increased ratings were denied.  However, this is not the Board's 
concern.  In Brannon v. West, 12 Vet. App. 32 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) observed 
that while the Board must interpret an appellant's submissions 
broadly, the Board is not required to conjure up issues that were 
not raised by the appellant. 

The issue of entitlement to an increased disability rating for 
hypertension will be addressed in the remand portion of this 
decision.  That issue is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDING OF FACT

The medical and other evidence of record does not demonstrate that 
the veteran's service-connected disabilities render him unable to 
secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

The veteran is seeking entitlement to TDIU.  He essentially claims 
that he is unemployable as a result of his service-connected 
disabilities. 

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the facts 
and evidence.

The Veterans  Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107) (West 2002)].  This law eliminated the 
former statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of their 
claims.  Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the VCAA is applicable to 
all claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment but not yet final as 
of that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA and 
the implementing regulations in light of the record on appeal, and 
for reasons expressed immediately below finds that the development 
of this issue has proceeded in accordance with the provisions of 
the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  The 
Board will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) [reasonable doubt 
to be resolved in veteran's favor].  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim on 
its merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the standard 
erected by the VCAA].

The Board observes that the veteran was notified by the August 
2002 rating decision, and by the July 2003 statement of the case 
(SOC) of the pertinent law and regulations, of the evidence 
considered by the RO, of the need to submit additional evidence on 
his claim, and of the particular deficiencies in the evidence with 
respect to his claim.  

More significantly, a letter was sent to the veteran in January 
2002 that was specifically intended to address the notice 
requirements of the VCAA.  That letter listed the specific 
requirements to substantiate a claim for TDIU.  It informed the 
veteran of the disability percentage requirements for a TDIU 
rating and that additional medical evidence was required to 
substantiate his claim.  The veteran was informed by means of that 
letter that the RO would obtain any VA medical records and would 
obtain other medical treatment records if he properly identified 
them.  He was told that he must provide names and addresses of any 
person or agency who had records that might substantiate his 
claim, as well as the approximate dates of treatment.  He was 
given release forms to complete and was informed that the RO would 
make reasonable efforts to obtain any evidence identified by him.  
In addition, the RO requested that the veteran "tell us about any 
additional information or evidence that you want us to try to get 
for you."  

The Board finds that this document properly notified the veteran 
of the information, and medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim, and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the veteran.  
The Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be received 
by the Secretary within one year from the date notice is sent]. 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in August 2002, prior to the expiration of 
the one-year period following the January 2002 notification of the 
veteran of the evidence necessary to substantiate his claim, does 
not render the RO's notice invalid or inadequate.  The recently 
enacted Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 107, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph (1) of 
38 U.S.C.A. § 5103 shall be construed to prohibit the Secretary 
from making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.

In this case, the letter sent to the veteran expressly notified 
him that he had one year to submit the requested information 
and/or evidence, in compliance with 38 U.S.C.A. § 5103(b).  In 
addition, the notice was sent prior to adjudication of the issue 
by the RO.  Therefore, the Board finds that the veteran was 
notified properly of his statutory rights.

The Board is aware that the veteran's attorney contended in the 
September 2002 notice of disagreement that the notice provided to 
the veteran was inadequate.  However, the attorney did not point 
to any particular deficiencies in the notice provided by the RO.  
Indeed, the NOD appears to be a pre-printed form; there is no 
attempt to discuss why the notice was purportedly inadequate. 


Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to assist 
the veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.

In particular, the RO requested and obtained the veteran's VA 
outpatient treatment records.  The veteran was afforded VA 
examinations of all of his service connected disabilities in May 
and June of 2003.  The RO also obtained the veteran's Social 
Security Administration (SSA) disability determination records.  
There is no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.

The veteran, through his attorney, contended in the notice of 
disagreement that the RO failed to provide an adequate examination 
of the veteran's service connected disabilities and that the RO 
failed to comply with 38 U.S.C.A. § 5103A.  However, the attorney 
pointed to no particular deficiencies in the development of the 
evidence and did not refer to specific examinations.  As noted 
above, it appears that the attorney used a preprinted form 
containing general statements, with no attempt being made to 
address the specifics of this case.  

The Board finds that the VA examinations conducted in May and June 
of 2003 are adequate to evaluate the veteran's service-connected 
disorders.  These reports appear to based on thorough examinations 
of the veteran.  They contain findings responsive to the 
particular rating criteria, and the Board is satisfied that the 
examiners adequately analyzed the available data in reaching their 
conclusions.  The Board can find nothing to indicate that the 
examinations were cursory or that the examiners did not give 
adequate attention to the veteran's complaints.  

That the examiners' findings do not support the veteran's case is 
not a reason to find the examinations inadequate.  Moreover, as 
persons without medical training, the veteran and his attorney are 
not competent to comment on matters requiring medical expertise, 
such as the adequacy of a medical examination.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Accordingly, the Board 
rejects the attorney's contention and the implied request that 
another examination be scheduled.  See also Counts v. Brown, 6 
Vet. App. 473, 478-9 (1994) and Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [VA's . . . . "duty to assist" is not a license 
for a "fishing expedition" to determine if there might be some 
unspecified information which could possibly support a claim].   

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of his 
appeal.  The veteran was informed of his right to a hearing and 
was presented several options for presenting personal testimony; 
he indicated in his substantive appeal that he did not want a 
Board hearing, and he has not requested a hearing before the RO.  

In short, the Board has carefully considered the provisions of the 
VCAA in light of the record on appeal, and for the reasons 
expressed above finds that the development of the claim has been 
consistent with the provisions of the new law.  Under these 
circumstances, the Board can identify no further development that 
would avail the veteran or aid the Board's inquiry.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  Accordingly, the Board 
will proceed to a decision on the merits.   

Relevant law and regulations

TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16 (2003).  A finding of total disability 
is appropriate "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2003).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) 
(2003).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but fails to meet the percentage 
requirements for eligibility for a total rating set forth in 38 
C.F.R. § 4.16(a), such case shall be submitted for extraschedular 
consideration in accordance with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an extraschedular 
basis, the record must reflect some factor which takes the case 
outside the norm.  The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not enough.  A disability 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate question 
is whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age or 
impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2003).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  The Board 
is bound in its decisions by the regulations, the Secretary's 
instructions, and the precedent opinion of the chief legal officer 
of VA. 38 U.S.C.A. § 7104(c) (West 2002).  In a pertinent 
precedent decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans who, in 
light of their individual circumstances, but without regard to 
age, are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability shall be 
rated totally disabled, without regard to whether an average 
person would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  VAOPGCPREC 
75-91.

Analysis

The veteran is service-connected for a psychiatric disorder, rated 
at 50 percent, a low back disorder, hypertension and sinusitis 
rated at 10 percent, and intestinal and skin disorders rated as 
noncompensably disabling.  The veteran therefore has one 
disability ratable at 40 percent or more; however, his combined 
disability rating is 60 percent, which is less than the 70 percent 
combined rating required for the assignment of a total rating.  
Thus, the Board finds that the veteran fails to meet the schedular 
criteria for consideration of a total rating based on individual 
unemployability due to service-connected disabilities.  See 38 
C.F.R. § 4.16(a) (2003).

In accordance with 38 C.F.R. § 4.16(b), the Board has also 
considered whether the veteran's claim for TDIU should be referred 
to the Director of the Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) [exceptional 
cases].  For reasons expressed immediately below, the Board has 
concluded that extraschedular consideration is not warranted in 
this case.

The Board notes initially that it is unclear how much education 
the veteran has.  At various times he has reported 8 years of 
education and 12 years.  During a May 2003 VA psychiatric 
examination, the veteran reported working as a welder for 
approximately 20 years.  That job reportedly 91 when the company 
went out of business.  He then worked as a night manager in a deli 
until August 2001.  He has been unemployed and on Social Security 
disability since then.

In his January 2002 claim for TDIU, the veteran reported working 
as a night manager from 1989 to August 2001.  He stated "I cannot 
work because I have to have a walker to hold on to . . . cannot 
walk over 50 foot [sic] with[out] getting short of breath."

It appears to be the veteran's contention, at least for the 
purposes of this appeal, that he is unemployable because of his 
service-connected disabilities.  In his February 2002 VA Form 21-
8940, he stated that he was unemployable due to his "nerves" [i.e. 
psychiatric disability], sinusitis and right leg  [sciatic nerve 
syndrome], all of which are service connected.  However, the Board 
notes that the veteran has contended elsewhere, that his 
unemployability is due primarily to his arthritic knees and 
shortness of breath (diagnosed as COPD), disabilities which are 
not service connected.  

In a Form 21-8940 submitted in January 2002, although he referred 
to his "nerves" and sinusitis, the veteran remarked that he could 
not work because he had to use a walker and couldn't walk more 
than 50 feet without getting out of breath.  This suggests non 
service-connected disabilities as his primary impediment to 
employability.  During a May 2003 VA mental disorders examination, 
the veteran stated that he stopped working in August 2001 due to 
problems with his arthritis.  The examiner also stated that the 
veteran's weight was interfering with his ability to function and 
exacerbated some of his health related problems.  [The veteran was 
unable to be weighed during a May 2003 physical examination, 
evidently due to his obesity; he reported his weight to be 363 
pounds.]

In August 2001, the Social Security Administration (SSA) 
determined that the veteran was disabled for SSA purposes due 
primarily to COPD, with a secondary diagnosis of osteoarthritis.  
Also listed as significant was the veteran's obesity.  None of 
these disabilities is service connected.  While this determination 
is not binding on VA, it is relevant in that it indicates that 
these disorders were of such severity as to be found by at least 
one federal agency to cause total disability.  
See Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA 
decision is not controlling for purposes of VA adjudication, it is 
"pertinent" to a veteran's claim.  Moreover, and significantly in 
the Board's opinion, the SSA did not evidently believe that the 
veteran's psychiatric disorder, sciatic nerve syndrome, 
hypertension, sinusitis, intestinal disorder and skin disorder 
were significant factors with respect to his employability.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding that 
VA's duty to assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA benefits].  The Board 
places great weight of probative value on the SSA findings, which 
appear to be supported by competent medical evidence as well as 
the veteran's own statements. 

By contrast, there is little if any support in the medical 
evidence for the contention that the veteran's service connected 
disabilities render him unemployable.  In the May 2003 VA mental 
disorders examination report, the examiner assigned a GAF score of 
51 to 55, indicative of more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  See The 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  

With respect to the veteran's sciatic nerve syndrome, a May 2003 
examiner found that there did not appear to be any significant 
abnormality on examination to suggest any worsening of his 
sciatica symptoms.  

With respect to hypertension, in a June 2003 examination, the 
veteran's seated blood pressure was noted to be 140/82 in the 
right arm, 147/87 in the left.  His standing blood pressure was 
120/80 in the right arm and 146/84 in the left.  The examiner 
noted continued hypertension, stage I with medical regimen.  In a 
July 2001 progress report, the veteran's hypertension was 
described as well controlled.  

With respect to the intestinal disorder, the June 2003 examiner 
found no current evidence of recurrence.

The June 2003 skin examination noted only cellulitis as a current 
skin condition.  The examiner stated that this was a totally 
different condition than the service connected skin disorder.  
Similarly, the May 2003 sinus examiner did not include a current 
diagnosis of sinusitis, but found current symptoms of allergic 
rhinitis, which he stated was not service-related.  

The Board concludes that, while the veteran's psychiatric disorder 
clearly has an impact on his industrial adaptability, as evidenced 
by the 50 percent rating recently assigned to this disorder, the 
evidence does not support the contention that this disorder, 
standing alone or in combination with the other service-connected 
conditions, causes total unemployability.  See Moyer v. Derwinski, 
2 Vet,. App. 289, 293 (1992); see also Van Hoose, 4 Vet. App. at 
363 [noting that the disability rating itself is recognition that 
industrial capabilities are impaired].

Moreover, the evidence does not reflect an exceptional or unusual 
disability picture with respect to the psychiatric disability, 
back disability, hypertension, sinusitis intestinal disability or 
skin disability, either alone or in combination. The evidence does 
not show hospitalization for these disabilities, any unusual 
clinical presentation, or interference with employment caused by 
these disabilities.  

The veteran's statements have been considered.   In evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the probative 
value, of proffered evidence in the context of the record as a 
whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  
To some extent, the veteran's current presentation to VA may 
differ somewhat from his presentation to SSA in that the emphasis 
appears to have shifted to his service-connected disabilities.  In 
any event, however, even the veteran's own statements to VA do not 
indicate he that primarily attributed his unemployability to his 
service connected disabilities.  His attorney has offered no 
specific argument as to the merits of the veteran's claim.  

In summary, for the reasons and bases expressed above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim.  Therefore, a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities is not warranted.


ORDER

Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected disability is 
denied.





CONTINUED ON NEXT PAGE


REMAND

2.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.

As discussed in the Introduction, the veteran arguably has 
disagreed with the increased 10 percent rating for hypertension.  
The record does not reflect that a SOC has been issued by the RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held that 
in these circumstances, where a notice of disagreement is filed, 
but a SOC has not been issued, the Board must remand the claim to 
the Veterans Benefits Administration (VBA) so that a SOC may be 
issued.  

VBA should issue an SOC pertaining to the issue of entitlement to 
an increased rating for hypertension, and in connection therewith 
provide the veteran and his attorney with appropriate notice of 
his appellate rights. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) 
[to be codified at 38 U.S.C. §§ 5109B, 7112].



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



